Name: Commission Regulation (EEC) No 3005/91 of 14 October 1991 re-establishing the levying of customs duties on products of category 32 (order No 40.0320), originating in Brazil, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: leather and textile industries;  tariff policy
 Date Published: nan

 16. 10 . 91 Official Journal of the European Communities No L 286/13 COMMISSION REGULATION (EEC) No 3005/91 of 14 October 1991 re-establishing the levying of customs duties on products of category 32 (order No 40.0320), originating in Brazil , to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff prefe ­ rences for 1991 in respect of textile products originating in developing countries (!), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded, for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Whereas, in respect of products of category 32 (order No 40.0320), originating in Brazil, the relevant ceiling amounts to 90 tonnes ; Whereas on 29 June 1991 imports of the products in question into the Community, originating in Brazil, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Brazil , HAS ADOPTED THIS REGULATION : Article 1 As from 19 October 1991 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3832/90, shall be re-established in respect of the following products imported into the Community and originating in Brazil : Order No Category(unit) CN code Description 40.0320 32 5801 10 00 Woven pile fabrics and chenille fabrics (other than (tonnes) 5801 21 00 terry towelling or terry fabrics of cotton and l II 5801 22 00 narrow woven fabrics) and tufted textile fabrics of II 5801 23 00 wool, of cotton or of man-made textile fibres ll 5801 24 00 l l.I 5801 25 00 II 5801 26 00 I 5801 31 00 II 5801 32 00 II 5801 33 00 l I 5801 34 00 II 5801 35 00 | l l 5801 36 00 \ \ 5802 20 00 I 5802 30 00 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (  ) OJ No L 370, 31 . 12. 1990, p. 39. No L 286/14 Official Journal of the European Communities 16. 10. 91 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 October 1991 . For the Commission Christiane SCRIVENER Member of the Commission